Citation Nr: 0623872	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  05-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the veteran is incarcerated.  In a 
January 2005 letter, he requested that a hearing with an RO 
Hearing Officer be conducted by teleconference from his place 
of incarceration, or that a hearing officer be sent to him to 
conduct the hearing.  VA has a statutory obligation to tailor 
its assistance to meet the peculiar circumstances of 
confinement as such individuals are entitled to the same care 
and consideration given to their fellow veterans.  38 
U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  The above cases address VA's duty to assist in the 
context of an incarcerated veteran's request for a VA 
examination in prison, but their principles apply to the 
instant case, where the incarcerated veteran requested a 
hearing. 

However, in this case, the veteran did not indicate that he 
was unable to leave the facility or that his incarceration 
presented any bar to his attending the hearing.  He 
specifically stated that he could not pay for the cost of 
transportation to the VA facility.  The veteran was informed 
by the RO in the January 2005 letter that it could not pay 
his expenses in connection with the hearing.  The RO hearing 
was scheduled for February 2005, and the veteran did not 
attend, and did not request a postponement.  

The veteran also requested a Central Office hearing in his 
April 2005 VA Form 9, but did not attend that hearing either.  
The Board notes that the notice of time and place to report 
for the Central Office hearing explained the precise manner 
in which the veteran could seek a postponement of the hearing 
in the event he was unable to attend, and the consequences of 
not attending the hearing.  Significantly, when the veteran 
received that letter, he did not tell the Board that he would 
be unable to attend due to his incarceration.  Thus, in 
contrast to Bolton, the veteran here did not indicate that 
his incarceration would be a barrier to his attendance at or 
participation in either the RO hearing or the Central Office 
hearing.  Having failed to do so, the veteran cannot now 
complain that VA did not anticipate difficulties in his 
attendance at the hearing.  Wood, 1 Vet. App. at 193 ("The 
duty to assist is not always a one-way street").

Accordingly, both hearing requests are deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].


FINDING OF FACT

A disability of the spine was not present in service and is 
not etiologically related to service. 


CONCLUSION OF LAW

A disability of the spine was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a disability of 
the spine, claimed as a congenital spine abnormality.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
mailed in September 2003, October 2003 and November 2003, 
prior to its initial adjudication of the claim.  Although the 
originating agency did not specifically request the veteran 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a spine disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran's service medical 
records have been obtained.  The veteran provided a signed 
release for private treatment records from the University of 
Texas Medical Branch, and the RO obtained those records.  
Records were also obtained from the Texas Department of 
Criminal Justice.  While it appears that these records are 
not complete, an August 2002 letter from the patient liaison 
program at the Texas Department of Criminal Justice Health 
Services states that the veteran's records are negative with 
respect to a back disability.  Accordingly, while additional 
medical records likely exist from this facility, there is no 
reasonable possibility that they would provide evidence 
supportive of the veteran's claim.

The veteran also identified records from an Owens Corning 
employment physical examination.  However, the RO contacted 
Owens Corning and determined that no such records exist.  

Although the veteran requested that records be obtained from 
the Department of Health and Human Services (HHS) and Social 
Security Administration (SSA), he did not point to specific 
records, but stated his belief that HHS retains copies of all 
employment physical examination reports.  In a letter 
attached to his VA Form 9, he indicated that SSA could 
substantiate his claim that he worked for Blentech.  Such a 
finding is not material to the issue on appeal.  Based on the 
veteran's statements, there is no reasonable basis to believe 
that HHS or SSA would have any records pertinent to the 
veteran's claim.  Accordingly, additional development to 
these sources is not necessary.

The Board notes that a VA examination has not been conducted 
in this case.  The assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, as will be 
discussed in more detail below, the Board concludes that as 
the evidence does not show either a current disability of the 
spine, or an in-service injury or disease of the spine that 
may be related to any current symptomatology, an examination 
or nexus opinion is not necessary to reach a decision on the 
claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially, from a review of the veteran's 
many written submissions, that it is not entirely clear what 
benefit, if any, the veteran is seeking from VA.  While the 
veteran filed a claim for compensation and pension in August 
2003, he stated on the claim form that he was seeking a 
"proper military investigation of mitigating circumstances" 
apparently related to the characterization of his service.  
The veteran's service records show that he was discharged 
after serving less than two months due to failure to obey 
orders, resulting in an Article 15.  The veteran's discharge 
is uncharacterized.  In his notice of disagreement, the 
veteran stated that he was seeking "compensation, pension 
and Board [r]eview and [u]pgrade of my discharge."

In other written submissions the veteran has indicated that 
he is seeking acknowledgement of a congenital spine condition 
as a justification for his failure to obey orders, i.e., 
refusing to "double time."  In an August 2004 letter, he 
stated that he did not file an original disability claim, but 
that he filed a claim under the Americans with Disabilities 
Act.  

To the extent that the veteran is seeking an investigation of 
the circumstances of his discharge or a correction of his 
military records, the Board simply notes that these are not 
benefits that the Board or VA has the authority to grant.  

With respect to the service connection issue before the 
Board, the medical evidence shows that the veteran had no 
disability of the spine in service and does not currently 
have such a disability.  Although the veteran reported 
symptoms of low back pain and deformity of the lumbar spine 
in February 1999, and the examiner listed a diagnosis of rule 
out disc disease, no diagnosis of disc disease was rendered 
on that occasion or thereafter.  Moreover, records from the 
University of Texas Medical Branch Hospital were obtained.  
They show that a November 2002 CT scan of the cervical spine 
was negative.  A letter from the patient liaison program at 
the Texas Department of Criminal Justice Health Services 
states that a February 1999 spine X-ray was negative for any 
back or spine abnormalities, and a physical examination in 
December 1998 was normal although the veteran complained of 
back pain with prolonged standing.  Thus, there is no medical 
evidence that the veteran currently has disc disease or any 
other disability of the spine.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

In essence, the evidence of a current diagnosis of a back 
disability is limited to the veteran's own statements.  This 
is not competent evidence of a current disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran has stated that his physician told him that he 
had a congenital spinal abnormality.  However, the veteran's 
account of what a physician purportedly said, filtered as it 
is through a layperson's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

While the veteran is competent to describe his symptoms, and 
while he has complained of back pain to a physician, symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

Accordingly, the Board concludes that service connection for 
a disability of the spine is not in order.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  


ORDER

Service connection for a disability of the spine is denied



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


